Citation Nr: 1044345	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  06-39 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

2.  Entitlement to an increased compensable rating for a right 
herniorrhaphy.

3.  Entitlement to compensation for multiple noncompensable 
nonservice-connected disabilities under 38 C.F.R. § 3.324.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for removal of undescended right 
testicle.  

5.  Whether new and material evidence has been received to reopen 
a claim for service connection for right ear hearing loss.  

6.  Entitlement to service connection for right ear hearing loss.

7.  Entitlement to service connection for left ear hearing loss.




8.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for a skin disorder, to 
include as a result of in-service exposure to herbicides.

10.  Entitlement to service connection for chronic obstructive 
pulmonary disorder, to include as a result of in-service exposure 
to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to April 1970 
and served on active duty for training (ACDUTRA) from June 1983 
to October 1983.  He also had service in the Army Reserves on 
various occasions between October 1973 and December 1995. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the benefits sought on appeal.  
Thereafter, the Veteran perfected his appeal, and the issues are 
now before the Board for adjudication.



The claims for service connection for hearing loss of the right 
and left ear; an acquired psychiatric disorder, to include PTSD; 
a skin disorder; and a chronic obstructive pulmonary disorder 
(COPD) are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Competent evidence of record shows intermittent burning, 
itching, and bloody stool but no large hemorrhoids or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue or 
frequent recurrences.  

2.  The Veteran has not exhibited right herniorrhaphy residuals, 
including recurrences of a hernia.

3.  Service connection is in effect for the following 
disabilities:  diabetes mellitus, type II (20%); tinnitus (10%); 
right herniorrhaphy (0%); and hemorrhoids (0%).

4.  In an unappealed May 1972 rating decision, service connection 
for right ear hearing loss and for removal of the undescended 
right testicle was denied.  

5.  The additional evidence received since the May 1972 RO 
decision is new and material and raises a reasonable possibility 
of substantiating the claim for service connection for right ear 
hearing loss.  

6.  The additional evidence received since the May 1972 RO 
decision is not new and material and does not raise a reasonable 
possibility of substantiating the claim for service connection 
for removal of undescended right testicle.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 
7336 (2010).

2.  The criteria for a compensable evaluation for residuals of a 
right herniorrhaphy have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.31, 4.114 DC 7338 (2010).

3.  The criteria for a separate 10% rating for multiple 
noncompensable service-connected disabilities are not met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 3.324 (2010). 

4.  The May 1972 RO decision, which denied the claim for service 
connection for a right ear hearing loss and for removal of the 
undescended right testicle, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1100 (2010).  

5.  New and material evidence has been received sufficient to 
reopen the claim of service connection for a right ear hearing 
loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2010).

6.  New and material evidence has not been received to reopen the 
claim of service connection for removal of undescended right 
testicle.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Initially, the Board notes that, with respect to the claim to 
reopen the previously disallowed claim for service connection for 
right ear hearing loss, the Board will be granting this portion 
of the Veteran's appeal.  [The underlying claim for service 
connection is being remanded to the RO to ensure compliance with 
the duty to assist provisions of the VCAA.]  Thus, in light of 
the favorable decision to reopen the Veteran's claim, herein, the 
Board finds that any deficiency in complying with VCAA concerning 
a reopened claim is harmless error and that no useful purpose 
would be served by remanding the appeal to the RO in this regard.  

With regard to the remaining issues adjudicated herein, the Board 
notes that an initial letter was sent to the Veteran in June 
2005.  That document, along with a subsequent letter issued in 
May 2009, complied with the duty to notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and the evidence and information 
that is necessary to establish entitlement to the underlying 
claim).  

Specifically, both correspondences notified the Veteran of the 
evidence that was needed to substantiate the issues adjudicated 
herein; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in obtaining 
evidence, but that it was his responsibility to provide VA with 
any evidence pertaining to this claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The 
Veteran was notified of the basis for the prior denial of his 
claims and of evidence that was needed to reopen and substantiate 
his claims. The letter also notified the Veteran that evidence 
sufficient to reopen the previously denied claims must be "new 
and material," closely mirroring the regulatory language of 38 
C.F.R. § 3.156(a).  

The May 2009 letter informed the Veteran of the manner in which 
ratings and effective dates are assigned once service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing defect of this letter was cured by the RO's subsequent 
readjudication of the applicable issues and issuance of a 
supplemental statement of the case, most recently in November 
2009.  

The Court has held that VCAA notice is not required under 
circumstances where a claim for service connection is granted, a 
rating and an effective date are assigned, and the claimant files 
an appeal as to the evaluation assigned to that grant.  See 
Dingess, 19 Vet. App. at 491 (in which the United States Court of 
Appeals for Veterans Claims (Court) held that, "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated-it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled").  With regard to the Veteran's claim for an 
initial compensable evaluation for his service-connected 
hemorrhoids in particular, the Board notes that this issue 
essentially falls within this fact pattern.  Thus, no further 
section 5103(a) notice is required for this claim.  

Under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 
& 7105 and 38 C.F.R. § 3.103 are for application.  Id.  As for 
the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103, the record shows that the Veteran has been provided with 
various communications [including the November 2006 statement of 
the case and the subsequent supplemental statements of the case-
including the most recent one in November 2009] that contain 
notice of VA's rating criteria, his appellate rights, a summary 
of relevant evidence, citations to applicable law, and a 
discussion of the reasons for the decision made by the agency of 
original jurisdiction.  In short, the procedural requirements of 
the law have been satisfied.  No further due process development 
is required.  

As to the duty to assist, the Veteran's service, VA, and private 
treatment records, to include all records from the Social 
Security Administration, have been obtained and associated with 
the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  

With regard to the increased rating claims adjudicated herein, 
the Board notes that the claims folder contains a report of a 
July 2005 VA examination as well as records of more recent VA 
outpatient treatment.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  This examination is more than adequate, as 
it reflects a full review of all medical evidence of record, is 
supported by sufficient detail, and refers to specific documents 
and medical history to support the conclusions reached.  

The Board notes that a VA examination regarding the claim to 
reopen for a right undescended testicle is not required.  In this 
regard, the Board is denying the request to reopen the claim.  VA 
need not conduct an examination with respect to the claims of 
whether new and material evidence has been received to reopen 
previously denied claims of entitlement to service connection 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim 
to reopen only if new and material evidence is presented or 
secured.  Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not 
provide a medical examination or medical opinion until a claim is 
reopened).  See also Woehlaert v. Nicholson, 21 Vet.App. 456 
(holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant had 
not presented new and material evidence.) 

VA's statutory duty to assist a claimant in the development of a 
previous finally denied claim does not attach until the claim has 
been reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim for a benefit under 
a law administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim such 
as in a case where the claimant lacks legal eligibility for the 
benefit sought.  38 C.F.R. § 3.159(c)(4), (d) (2009).  

With no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) & Dingess/Hartman, supra.

Increased (Compensable) Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Staged ratings are not warranted in 
this case.

In this case, the Veteran contends that compensable ratings are 
warranted for his hemorrhoids and right herniorrhaphy residuals.  

With regard to the hemorrhoids, the Veteran is currently assigned 
a noncompensable rating, effective January 6, 2005, under 38 
C.F.R. § 4.114, DC 7336 (2010).  According to this diagnostic 
code, a 10 percent rating is available for large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences; and a 20 percent rating is 
available for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 7336.

VA treatment records dated since 2006 show persistent treatment 
for symptoms of hemorrhoids, to include bloody stool, itching, 
and burning.  A July 2007 VA treatment record notes results of a 
proctoscopy showing small, non-prolapsed internal hemorrhoids 
without fissures or fistulae.  A later July 2007 VA treatment 
record indicates that the Veteran's hemorrhoids were still 
bothersome.

Based on the pertinent evidence of record, the Board finds that 
the criteria for a compensable rating have not been met.  There 
is no evidence of large hemorrhoids or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue or frequent 
recurrences.  Thus, a 10 percent rating is not warranted.  38 
C.F.R. § 4.114, DC 7336.  

Regarding the Veteran's claim for a compensable rating for the 
service-connected right herniorrhaphy residuals, the Board notes 
that this disability is currently evaluated under DC 7338.  
According to this diagnostic code, a zero percent evaluation is 
warranted for an inguinal hernia not operated, but remediable; or 
small, reducible, or without true hernia protrusion.  A 10 
percent evaluation contemplates a postoperative recurrent hernia, 
readily reducible and well-supported by a truss or belt.  A 30 
percent evaluation is in order for a small, postoperative 
recurrent, or unoperated irremediable, inguinal hernia, not well 
supported by truss or not readily reducible.  A 60 percent 
evaluation is assigned for a large postoperative and recurrent 
inguinal hernia, not well supported under ordinary conditions and 
not readily reducible, when considered inoperable.  (A 10 percent 
is added for bilateral involvement, provided the second hernia is 
compensable.  This means that the more severely disabling hernia 
is to be evaluated, and 10 percent, only, added for the second 
hernia, if the latter is of compensable degree.)  

The evidence of record in this case shows the Veteran underwent a 
right herniorrhaphy during service in 1964.  In May 1972, the RO 
granted service connection with a noncompensable disability 
evaluation from April 16, 1970.  

Post-service treatment records show no evidence of complaints of 
or treatment for symptomatic residuals of a right herniorrhaphy.  
Notably, in a July 2005 VA examination, the examiner noted the 
Veteran's history of a hernia surgery, but indicated that the 
Veteran reported no residuals of the surgery.  With regard to the 
surgical scar, the examiner noted that it was stable without 
tenderness, adhesions, or ulcerations.  There was no loss of 
tissue, no indurations and no pain or nodules.  The Veteran has 
made no contentions to the contrary.  

Given these evaluation findings, there is no indication of a 
recurrent inguinal hernia.  In the absence of a recurrent 
inguinal hernia, there exists no basis for an initial compensable 
evaluation for this disability under DC 7338.  Thus, the claim 
must be denied.

The Board acknowledges the Veteran's contentions regarding his 
increased rating claims and finds such contentions credible and 
competent to report observable lay symptoms.  38 C.F.R. § 
3.159(a)(2).  A lay person is thus competent to testify about 
symptomatology where the determinative issue is not medical in 
nature.  Falzone v. Brown, 8 Vet. App. 398, 405- 406 (1995) (lay 
statements about a person's own observable condition or pain are 
competent evidence); Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994) (lay testimony is competent when it regards features or 
symptoms of injury or illness).  However, the Board finds that 
the Veteran's contentions are outweighed by the probative medical 
evidence of record showing no symptomatology that would warrant a 
compensable schedular evaluation for either the hemorrhoids or 
the right herniorrhaphy residuals.

Further, an extraschedular disability rating may be awarded based 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's hemorrhoids and 
right herniorrhaphy disabilities with the established criteria 
found in the rating schedule shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  Additionally, neither of these disabilities have 
been shown to cause interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, have not 
necessitated frequent periods of hospitalization, and have not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  In this regard, the level of severity of the 
Veteran's disabilities is contemplated in noncompensable 
disability evaluation discussed above.  

In short, there is no credible evidence in the record to indicate 
that the Veteran's service-connected disabilities cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Finally, the Board observes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim for total disability 
based on individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the record.  
However, in this case, the Board observes that a claim for TDIU 
has not been raised by the record.  Specifically, medical 
evidence of record does not reflect, nor does the Veteran 
contend, that his hemorrhoids and right herniorrhaphy 
disabilities alone render him unemployable.  Accordingly, the 
Board concludes that any further consideration of a TDIU claim is 
not needed.

Claim for a 10 Percent Rating For Multiple Noncompensable Service 
Connected Disabilities

Whenever a Veteran is suffering from two or more separate 
permanent service connected disabilities of such character as to 
clearly interfere with normal employability, even though none of 
the disabilities may be of compensable degree under the Rating 
Schedule, the rating agency is authorized to apply a 10 percent 
rating, but not in combination with any other rating.  38 C.F.R. 
§ 3.324 (2010) (emphasis added).

In the present case, service connection is currently in effect 
for the following disabilities:  diabetes mellitus, type II 
(20%); tinnitus (10%); right herniorrhaphy (0%); and hemorrhoids 
(0%).  Clearly, based on this evidentiary posture, the two 
compensable service-connected disabilities-diabetes and 
tinnitus-negate any possibility of a grant of this claim.  
Simply stated, this issue cannot be granted as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

New and Material Evidence

Historically, the Veteran's service connection claims for a right 
ear hearing loss and for a right herniorrhaphy were denied in a 
May 1972 RO decision.  The Veteran did not appeal, and the 
decision became final.  38 U.S.C.A. § 7104(b) (West 1991); 38 
C.F.R. § 20.1100 (2010).  Thereafter, in January 2005, the 
Veteran filed to reopen the claims, and in September 2005, the RO 
denied the claims on the basis that no new and material evidence 
had been received.  Therefore, the laws and regulations governing 
finality and reopening of a previously disallowed claim are 
pertinent in the consideration of the current claims on appeal.  

Although the RO has determined that no new and material evidence 
sufficient to reopen previously denied these service connection 
claims, the Board is required to address these issues in the 
first instance.  The Board has the jurisdiction to address a new 
and material issue and to reach the underlying de novo claim.  If 
the Board determines that new and material evidence has not been 
received, the adjudication of the particular claim ends, and 
further analysis is neither required nor permitted.  Any decision 
that the RO may have made with regard to a new and material claim 
is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. 
Principi, 265 F. 3d 1366, 1369 (2001) (which holds that the 
statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim to 
be reopened, regardless of whether the previous action denying 
the claim was appealed to the Board).  Thus, despite the fact 
that in the present case the RO has already determined that no 
new and material evidence has been received sufficient to reopen 
the Veteran's previously denied claims for service connection for 
right ear hearing loss and for a right herniorrhaphy, the Board 
will proceed, in the following decision, to adjudicate these 
issues in the first instance.  

A decision by the Board or RO shall be final and binding on all 
field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA issues 
written notification of the decision.  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or except 
where there is clear and unmistakable error in the decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 
(2010).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted by or 
on behalf of the appellant.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  The Board must 
review all of the evidence submitted since the last final 
disallowance to determine whether the Veteran's claims for 
service connection should be reopened and readjudicated.  Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the case is 
reopened, the presumption as to the credibility no longer 
applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence must be both new and material; if the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If the 
Board determines that the evidence submitted is new and material, 
it must reopen the case and evaluate the appellant's claim in 
light of all the evidence.  Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, the 
VCAA states that, "[n]othing in this section shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented."  
38 U.S.C.A. § 5103A(f) (West 2002).  

At the time of the May 1972 decision, the claims file contained 
no competent evidence of an association between the Veteran's 
right ear hearing loss or his right herniorrhaphy and his active 
duty.  Since then, and with regard to the right ear hearing loss 
in particular, a September 2009 VA examiner opined that the 
Veteran's bilateral hearing loss was related to active service.  
He cited evidence of complaints of treatment for hearing loss on 
service entrance, during service, and post-discharge in support 
of the opinion.  

Upon review, the Board finds this evidence, submitted since the 
May 1972 rating action, is sufficient to reopen this claim.  The 
evidence is new, in that it was not previously submitted, and it 
is material because it relates to an unestablished fact necessary 
to substantiate the claim.  In this regard, the evidence provides 
a positive medical opinion establishing a relationship between 
the Veteran's right ear hearing loss and service.  Accordingly, 
the Board finds that new and material evidence has been 
submitted.  Therefore, the claim is re-opened.  See 38 C.F.R. 
§ 3.156.  To this extent, the Veteran's right ear hearing claim 
is granted.  

With regard to the Veteran's right herniorrhaphy claim, the Board 
notes that evidence of record at the time of the May 1972 rating 
action consisted primarily of the Veteran's service records 
showing a 1964 surgery for removal of the right testicle, a 
congenital defect.  Since the May 1972 decision, no evidence has 
been received, to include treatment records or any other 
evidence, which would substantiate the Veteran's claim for 
service connection for a right herniorrhaphy.  Rather, the 
additional evidence of record simply notes the Veteran's past 
surgery by way of medical history only and offers no evidence of 
current pertinent symptomatology.  Clearly, therefore, no "new" 
or "material" evidence has been received regarding the right 
herniorrhaphy claim.  This previously denied claim cannot, 
therefore, be reopened.


ORDER

An initial compensable evaluation for hemorrhoids is denied.

An compensable evaluation for a right herniorrhaphy is denied.

Compensation for multiple noncompensable non-service-connected 
disabilities under 38 C.F.R. § 3.324 is denied.

To the extent that new and material evidence has been received to 
reopen the claim for service connection for a right ear hearing 
loss, the appeal is granted to this extent.  
No new and material evidence has been received sufficient to 
reopen the claim for service connection for the removal of an 
undescended right testicle.


REMAND

With regard to the remaining issues on appeal, the record 
discloses a need for further development prior to final appellate 
review.  

Hearing Loss Claims

First, with regard to the Veteran's right and left hearing loss 
claims, the Board finds that an addendum medical opinion is 
required.  At the September 2009 VA examination, the examiner 
diagnosed bilateral hearing loss and opined that the Veteran's 
hearing loss was related to service because service records 
showed evidence of hearing loss on service entrance and 
discharge.  The RO noted that the examiner's statements regarding 
the evidence of record were not entirely accurate and asked for a 
clarification onion.  In an addendum to the examination report, 
the examiner opined that the Veteran's hearing loss did not begin 
in service because discharge records show no evidence of hearing 
loss at separation, indicating that his hearing loss began during 
reserve service.  The Board finds, once more, that the examiner 
has misstated the evidence of record and the opinion is therefore 
inadequate for the purposes of adjudication.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  Thus, a new opinion is warranted.

In this regard, service records show evidence of a right ear 
hearing loss on service entrance.  Additionally, the Veteran's 
October 1980 Army Reserve enlistment examination showed evidence 
of a right ear hearing loss and Active Duty for  Training 
records, dated in 1983, showed evidence of bilateral hearing 
loss.  Thus, the Board finds a new opinion is required to 
determine the etiology of the Veteran's hearing loss.  

Additionally, with regard to a right ear hearing loss, the 
examiner must determine whether such hearing loss pre-existed 
service and was aggravated thereby.  In this regard, the Board 
notes that a veteran is considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered 
service in sound condition as to their health.  This presumption 
attaches only where there has been an induction examination in 
which the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

In order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  VAOPGCPREC 3-2003 (July 16, 2003).

As noted above, the service entrance examination report shows 
evidence of a right ear hearing loss.  However, the 2009 VA 
examiner's opinion does not provide any discussion regarding 
whether the Veteran's right ear hearing loss preexisted service 
and whether it was aggravated by service.  In this regard, an 
addendum opinion is warranted.

Psychiatric Disability, To Include PTSD

With regard to the claim for service connection for an acquired 
psychiatric disorder to include PTSD, available service records 
show no evidence of complaint of or treatment for a psychological 
disorder in service.  However, records confirm the Veteran's 
service in the Republic of Vietnam from October 1967 to October 
1968.  

A review of the evidence of record shows consistent post-service 
treatment for symptoms of a psychological disability to include 
depression, anger, anxiety, suicidal ideation, as well as 
positive screenings for depression and PTSD.  A December 2007 
treatment record shows a diagnosis of depression with a GAF score 
of 60.  During the examination, the Veteran reported combat 
involvement, including exposure to blasts and enemy fire.  
Additionally, the Veteran has reported combat involvement during 
his service in Vietnam.  Specifically, he reported working as 
support for the 3rd Marine Division and the 101st Airborn 
Division delivering ammunition, equipment repairs, as a gunner, 
and recovering human body parts after fire fights.  

In this regard, the Board notes that, during the pendency of this 
appeal, the VA has amended its adjudication regulations governing 
service connection for posttraumatic stress disorder (PTSD) by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that:

*	Are received by VA on or after July 12, 2010;
*	Were received by VA before July 12, 2010 but have not 
been decided by a VA regional office as of July 12, 2010;
*	Are appealed to the Board of Veterans' Appeals (Board) on 
or after July 12, 2010;
*	Were appealed to the Board before July 12, 2010 but have 
not been decided by the Board as of July 12, 2010; or
*	Are pending before VA on or after July 12, 2010 because 
the United States Court of Appeals for Veterans Claims 
vacated a Board decision on an application and remanded 
it for readjudication.

38 C.F.R. §3.304(f)(3).

Where the law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
Veteran applies, absent congressional or Secretarial intent to 
the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The 
amended versions may only be applied as of their effective date 
and, before that time, only the former version of the regulation 
should be applied. VAOPGCPREC 3- 2000 (Apr. 10, 2000).  As such, 
the Veteran's claim must be viewed in light of the amended 
language of the regulation.

With respect to the Veteran's stressors, the Board finds that, 
under the new 38 C.F.R. 3.304(f)(3), the Veteran had "service in 
a location that would involve 'hostile military or terrorist 
activity'."  VBA Training Letter 211B (10-05), dated July 16, 
2010.  Further, his claimed stressors are consistent with the 
places, types, and circumstances of his service.  

Therefore, the Board finds the Veteran's stressor reports are 
consistent with the places, types, and circumstances of his 
service.  See also 38 U.S.C.A. § 1154(a)(West 2002).  
Additionally, his lay testimony alone is sufficient to establish 
the occurrence of the claimed in-service stressors in this 
instance.  However, the Board notes that a medical opinion has 
not yet been provided regarding a relationship, if any, between 
an acquired psychiatric disorder, to include PTSD, and his 
reported in-service stressors.  On remand, the Veteran should be 
afforded a VA psychological examination.  

A Skin Disorder And COPD

With regard the Veteran's remaining claims for service connection 
the Board finds a VA examination is warranted.  To this extent, 
the Veteran is seeking service connection for a skin disorder, to 
include as due to herbicide exposure, and COPD. 

A review of the service treatment records shows multiple 
notations of dermatological treatment for irritated skin and 
rashes.  Additionally, service records show treatment for a chest 
cold in August 1966 and a diagnosis of bronchitis in June 1967.  
As noted above, the Veteran had service in Vietnam.  Thus, 
exposure to herbicides is conceded.

Post-service dermatological records show treatment for lesions on 
the legs and penis.  Post-service treatment records also show a 
diagnosis of COPD and a history of smoking two to three packs per 
day for over 40 years.  

With regard to COPD, the Veteran contends that the diagnosis may 
be related to exposure to asbestos while working as a welder in 
service.  In this regard, VA must determine whether or not 
military records demonstrate evidence of asbestos exposure during 
service, develop whether or not there was pre-service and/or 
post-service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB 
Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  
Thus, VA must analyze the appellant's claim of entitlement to 
service connection for asbestosis under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  The 
latency period for asbestos-related diseases varies from 10 to 45 
or more years between first exposure and development of disease. 
M21-1, Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

The Board notes that neither the Manual M21-1 nor the DVB 
Circular creates a presumption of exposure to asbestos solely 
from a particular occupation.  Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high exposure 
of asbestos and the prevalence of disease found in particular 
occupations, and they direct that the raters develop the record; 
ascertain whether there is evidence of exposure before, during, 
or after service; and determine whether the disease is related to 
the putative exposure.  See Dyment v. West, 13 Vet. App. 141 
(1999); Nolen v. West, 12 Vet. App. 347 (1999); see also 
VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOPGCPREC 4-
00.

The applicable section of Manual M21-1 also notes that some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  High exposure to respirable 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers, and this is significant 
considering that, during World War II, U.S. Navy veterans were 
exposed to chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it was 
revealed that many of these shipyard workers had only recently 
come to medical attention because the latent period for asbestos-
related diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a month 
or two) or indirect (bystander disease). See Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual M21-
1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.  

In this case, the evidence shows that the Veteran worked as a 
welder while stationed in Europe and the Republic of Vietnam, 
although the precise location is unclear, and there is no 
indication that the Veteran was station on board a ship during 
service.  The occupation is not one that is normally associated 
with probable asbestos exposure.  The Veteran's DD-214, moreover, 
does not reveal any additional MOS normally associated with a 
high risk of exposure to asbestos.  However, the Board recognizes 
that it is not inconceivable that the Veteran worked in close 
proximity of asbestos while working as a welder.  

In any event, however, as the evidence of record shows pertinent 
inservice treatment and relevant current diagnoses but no medical 
opinion regarding the etiology of the Veteran's skin disorder and 
COPD, the Board concludes that a VA examination is warranted.  

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).  

Based on the evidence above, the Board finds a VA examination 
necessary in order to determine the Veteran's complete disability 
picture and to determine whether his current symptoms are related 
to service.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].  As this case presents certain medical questions 
which cannot be answered by the Board, a VA examination must be 
conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  

Accordingly, the case is REMANDED for the following action:

1.  This case should be returned to the 
September 2009 VA examiner for a supplemental 
opinion to clarify the etiology of the 
Veteran's left and/or right ear hearing loss.  
If that examiner is not available, the claims 
folder should be forwarded to another 
suitably qualified examiner.  If that 
examiner indicates that a new VA examination 
is necessary to respond to the Board's 
inquiry, such an examination should be 
afforded the Veteran.

Following review of the claims folder, or VA 
examination, the examiner is requested to 
provide an opinion as to the following:  

(A)	Did a right ear hearing loss clearly 
and unmistakably preexist the Veteran's 
military service?  (In answering this 
question, the examiner should specifically 
address the service enlistment report 
showing evidence of a right ear hearing 
loss.) 

(B)	If so, did this preexisting right ear 
hearing loss permanently increase in 
severity during his active military 
service?  (In answering this question, the 
examiner should specifically address the 
evidence of a right ear hearing loss during 
active and ADUCTRA service.)  

(C)	If, in the alternative, it is 
determined the Veteran did not have a 
preexisting right ear hearing loss when 
entering the military, is it at least as 
likely as not (50 percent or more probable) 
that a right ear hearing loss is otherwise 
directly related to his military service?  
(In answering this question, the examiner 
should address the evidence of treatment 
for hearing loss during periods of active 
and ACDUTRA service.)

(D)	With regard to the Veteran's left ear 
hearing loss, is it at least as likely as 
not (50 percent or more probable) that a 
left ear hearing loss is directly related 
to active  service?  (In answering this 
question, the examiner should note evidence 
of treatment for hearing loss during 
periods of active and ACDUTRA service.)  

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of the medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  

The examiner is advised that the term 
"aggravated" is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.

A complete rationale should be provided for 
all opinions given.  The opinions should be 
based on examination findings, historical 
records, and medical principles.  The 
examiner should fully articulate a sound 
reasoning for all conclusions made.

2.  Additionally, the Veteran should be 
accorded a VA psychiatric examination.  The 
claims folder should be made available to the 
examiner in conjunction with the evaluation.  

The examination report should include a 
detailed account of all psychiatric pathology 
found to be present.  If there are psychiatric 
disorders other than PTSD, the examiner should 
attempt to reconcile the diagnoses and should 
specify which symptoms are associated with 
each of the disorder(s).  If certain 
symptomatology cannot be disassociated from 
one disorder or another, it should be 
specified.  

The report of examination should include a 
complete rationale for all opinions expressed.  
All necessary special studies or tests 
including psychological testing and evaluation 
such as the Minnesota Multiphasic Personality 
Inventory (MMPI) are to be accomplished.  The 
examiner should assign a numerical code under 
the Global Assessment of Functioning Scale 
(GAF).  The diagnosis should be in accordance 
with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. rev., 1994).  

For any such psychiatric disability (including 
PTSD) diagnosed on examination, the examiner 
is requested to indicate:

(A) 	Is it at least as likely as not (50% 
probability) that any current psychiatric 
disorder (other than PTSD) is etiologically 
related to the Veteran's military service.

(B)	If the Veteran has a diagnosis of 
PTSD, is it at least as likely as not (50% 
probability) related to a verified in-
service stressor.  In other words, if a 
diagnosis of PTSD is appropriate, the 
examiner should opine as to whether the 
Veteran's claimed stressor(s) is(are) 
adequate to support a diagnosis of PTSD and 
whether his symptoms are related to his 
claimed stressor(s).  

A complete rationale should be provided for 
all opinions given.  The opinions should be 
based on examination findings, historical 
records, and medical principles.  The examiner 
should fully articulate a sound reasoning for 
all conclusions made.  

3.  Also, the Veteran should be scheduled for 
appropriate VA examinations to determine the 
nature and etiology of his skin disorder and 
COPD.  The Veteran's claims folder must be 
provided to the VA examiner to review in 
conjunction with his examination.  

For any skin disorder diagnosed on examination, 
the examiner should be requested to express an 
opinion as to whether it is as least as likely 
as not (50% probability) that the Veteran's 
skin disorder is the direct result of a disease 
or injury in service, to include his conceded 
in-service exposure to herbicides.  In 
answering this question, the examiner should 
take into account the evidence that the Veteran 
was treated for skin problems during service.  

For any COPD (or other respiratory disorder 
diagnosed on examination), the examiner should 
be requested to express an opinion as to 
whether it is at least as likely as not that 
such disability is the direct result of a 
disease or injury in service, to include 
whether any such disorder is consistent with 
the Veteran's claimed in-service exposure to 
asbestos.  In answering this question, the 
examiner should take into account the evidence 
of the Veteran's treatment for bronchitis 
during service, his smoking history, and his 
current treatment records for COPD.  

The examiner should provide a thorough and 
complete rationale for all opinions provided in 
the examination report.  

4.  The Veteran must be given adequate notice 
of the date and place of the requested 
examinations.  The Veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

5.  Following completion of the foregoing, the 
RO/AMC must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the RO should determine whether 
the examiner has responded to all questions 
posed.  If not, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2010).

6.  After the requested development has been 
completed, the RO/AMC should readjudicate the 
merits of the claims for service connection 
for hearing loss of the right and left ear; an 
acquired psychiatric disorder, to include 
PTSD; a skin disorder, to include as a result 
of in-service exposure to herbicides; and 
COPD, to include as a result of in-service 
exposure to asbestos-based on all the 
evidence of record, including any additional 
information obtained as a result of this 
remand, and all governing legal authority.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished a supplemental statement of the case 
and given the opportunity to respond thereto. 

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


